DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
This office action is in response to the amendment filed 11/23/2020. Claims 21, 22, 30, 31, 32, 37, and 40 have been amended. Claims 23-29, 33-36, 38-39, and 41-45 are as previously presented. No claims were cancelled or added. Therefore, claims 21-45 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-29, 36, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pino et al (US 20140060546 A1) in view of Centen (US 20100228165 A1), hereinafter Centen ‘165.
	Regarding claim 21, Pino discloses a method for delivering cardiopulmonary resuscitation (CPR) chest compressions to a patient by a rescuer, the method comprising: positioning an anterior segment (304, petal member) of a resilient wrap-around structure (see Figure 3: 300, care unit) comprising a first sensor (312, sensor component) on a sternum of the patient (sensors 312 on petals 304 that are wrapped around the patient, so would include being on the sternum); positioning a posterior segment (302, back member) of the resilient wrap-around structure (300) comprising a second sensor on a back of the patient (sensor 312 also provided on posterior segment 302); providing chest compressions to the patient such that the first sensor moves in fixed relation with the sternum of the patient and the second sensor moves in fixed relation with the back of the patient during the chest compressions (while providing emergency CPR to the patient, the first sensor and second sensor would have to move in relation to the sternum and back, respectively; [0048], lines 6-7); and allowing for active decompression of the chest by the resilient wrap-around structure after each chest compression to exert an expansive force on the patient's chest wall during a release phase of a chest compression cycle and hasten expansion of the patient's chest during the release phase (because the base member can be made of a compressible polymer structure, see [0048], the structure can return to its original position after the compression). Pino is silent to the sensors being motion sensors, and the first motion sensor and second motion sensor being configured to generate a first and second motion signal. However, Centen ‘165 teaches a device for monitoring CPR compressions (see Figure 4) using a first motion sensor (10, compression unit) on the sternum of the patient (compression unit placed on the chest of the patient; [0058], lines 5-6) and a second motion sensor (9, surface sensor) on the back of the patient (surface unit 9 placed under patient, i.e. behind the back, shoulder or neck; [0058], lines 3-5), and the first and second motion sensor 
	Regarding claim 22, the modified Pino has everything as claimed, but is silent to operating an associated control system, comprising a processor and a memory, configured to receive the first motion signal and the second motion signal. However, Centen ‘165 teaches operating an associated control system (13, base unit) with a processor and a memory (a memory for data storage and a processor interface; [0075], lines 12-14) that receives the first motion signal and second motion signal (base unit 13 includes a feedback component that is separate from the two sensors 9 and 10 and processor; [0075], lines 3-12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Pino’s device with a control system and operating the device with the control system, as taught by Centen ‘165, so as to be able to monitor the chest compressions.
	Regarding claim 23, the modified Pino discloses the associated control system is configured to calculate a depth of chest compression delivered by the rescuer (Centen ‘165: 
	Regarding claim 26, the modified Pino discloses inputting information related to a size of the patient into the associated control system (Centen ‘165: by placing the two units 9 and 10, the processor can determine the distance between the two and estimate the patient’s body size; [0091], lines 13-16).
	Regarding claim 27, the modified Pino discloses the associated control system determines a size of the patient in response to receiving an indication from the rescuer that the wrap-around structure is disposed about the patient (Centen ‘165: by placing the two units 9 and 10, the processor can determine the distance between the two and estimate the patient’s body size; [0091], lines 13-16).
	Regarding claim 28, the modified Pino discloses selecting an appropriate size of the wrap-around structure (Pino: the structure 100 can be wrapped around the patient and modified by a caregiver based on the patient’s size; see [0051], lines 5-9).
	Regarding claim 29, the modified Pino discloses adjusting the wrap-around structure in response to a determination of a size of the patient (Pino: the structure 100 can be wrapped around the patient and modified by a caregiver based on the patient’s size; see [0051], lines 5-9).
	Regarding claim 36, the modified Pino discloses the wrap-around structure is biased to an open configuration (see Pino Figure 1: the structure is open until it is wrapped around the patient). 
	Regarding claim 43, the modified Pino discloses the first motion sensor and second motion sensors are accelerometers (Centen ‘165: both signal component and reference component can be a motions sensor, like an accelerometer; [0059], lines 1-3) that generate 
	Regarding claim 44, the modified Pino discloses the first motion sensor and second motion sensors are velocity sensors (Centen ‘165: both signal component and reference component can be a motions sensor, like a velocity sensor; [0059], lines 1-3).
	Regarding claim 45, the modified Pino discloses the first motion sensor is a magnetic field sensor (Centen ‘165: signal component in compression unit 10 can be an electromagnetic field detector; [0065], lines 7-9) and the second motion sensor is a magnetic field generator (Centen ‘165: reference component in surface unit can be an electromagnetic field generator; [0065], lines 6-7).
Claims 24, 25, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pino in view of Centen ‘165 as applied to claim 23 above, and further in view of Centen et al (US 20120083720 A1), hereinafter Centen ‘720.
	Regarding claim 24, the modified Pino discloses the associated control system provides feedback (Centen ‘165: base unit 13 includes a feedback component 12 [0075], lines 3-12), but is silent to the feedback being based on the depth of chest compression or the release parameter indicative of active decompression. However, Centen ‘720 teaches a system that measures the depth of chest compression (see Figure 1 and [0032]) and provides feedback (feedback signal may be outputted based on the net compression depth; [0048], lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino’s control system to provide feedback 
	Regarding claim 25, the modified Pino discloses modifying delivery of the chest compressions based upon the feedback (Centen ‘720: rescuer warned to adjust the force or timing of the CPR chest compressions; [0048], lines 10-11).
	Regarding claim 37, the modified Pino discloses the feedback provides an indication to the rescuer to adjust one or more parameters of the chest compressions (Centen ‘720: rescuer warned to adjust the force or timing of the CPR chest compressions; [0048], lines 10-11).
	Regarding claim 38, the modified Pino discloses the one or more parameters includes a rate of the chest compressions (Centen ‘720: rescuer warned to adjust the timing of the CPR chest compressions, and timing of the compressions would be the rate; [0048], lines 10-11).
	Regarding claim 39, the modified Pino discloses the feedback includes a positive advisory in response to chest compressions that are adequate desired chest compression goals (Centen ‘720: if the measured net CPR chest compression is within a desired range, a green light may be shown; [0048], lines 4-6).
	Regarding claim 40, the modified Pino the feedback includes a negative advisory in response to chest compressions that are inadequate or too excessive compared to desired chest compression goals (Centen ‘720: if a measured net CPR chest compression is too light to be effective or too strong to be safe for the patient, a red light may be flashed on the top device, or an auditory tone or voice may be generated to warn the rescuer; [0048], lines 7-10).
	Regarding claim 41, the modified Pino discloses the desired chest compression goals are based on a determined size of the patient and a chest compression depth (Centen ‘165: suitable compression depth based on an estimated patient’s body size; [0091], lines 10-11).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable Pino in view of Centen ‘165 as applied to claim 21 above, and further in view of Bowes (US 20080300518 A1).
	Regarding claim 30, the modified Pino has everything as claimed, but is silent to providing chest compressions to the patient comprises holding the anterior segment and the posterior segment in fixed relation to the body of the patient by thumbs and fingers of the rescuer during the chest compressions. However, Bowes teaches a method of performing CPR that includes wrapping a rescuer’s hands around the chest of a patient, when the patient is an infant (see Figure 2C and [0037]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified Pino’s method of delivering chest compressions to include wrapping a rescuer’s hands around the best of the patient, as taught by Bowes, so as to be able to perform CPR on an infant. When the rescuer is performing Bowes’ method of performing CPR while using the modified Pino’s wrap-around structure, the rescuer’s hands would be holding the posterior segment in fixed relation with the body of the patient by the fingers and thumbs of the rescuer.
	Regarding claim 31, the modified Pino has everything as claimed, but is silent to providing chest compressions to the patient comprises placing hands of the rescuer around a thorax of the patient such that thumbs of the rescuer are over the sternum of the patient and onto the anterior segment of a wrap-around structure and fingers of the rescuer are on the back of the patient and positioned on the posterior segment of the wrap-around structure. However, 
	Regarding claim 32, the modified Pino has everything has claimed, but is silent to providing chest compressions to the patient includes squeezing a thorax of the patient with thumbs pressing on the sternum of the patient to push the sternum toward a spine. However, Bowes teaches a method of providing chest compressions that includes squeezing the thorax of the patient with the thumbs pressing on the sternum of the patient to push the sternum toward the spine (if the rescuer places the two thumbs on the chest of the patient, and then starts to compress, it would squeeze the thorax and push the sternum towards the spine; see Figure 2C as a diagram of hand placement and [0037], lines 9-14). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino’s method of delivering chest compressions to include squeezing the thorax with thumbs, as taught by Bowes, so as to be able to safely deliver chest compressions to an infant.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable Pino in view of Centen ‘165 as applied to claim 21 above, and further in view of Sullivan et al (US 20140107541 A1).
	Regarding claims 33, the modified Pino has everything as claimed, including positioning the anterior segment and the posterior segment (see Pino Figure 1, where segments are positioned around ‘patient’), is silent to providing an input to the associated control system to indicate that the anterior segment and the posterior segment are in contact with the patient. However, Sullivan teaches a system with a defibrillator-monitor where two electrodes provide an input to the control system to indicate they are in contact with the patient (a person’s signal can be detected between electrodes 304, 308 and can also detect whether they have been disconnected from the person, indicating they are not in contact with the patient; [0068]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino’s control system to receive an input, as taught by Sullivan, in order to ensure the device is connected to the patient for monitoring. 
	Regarding claim 34, the modified Pino has everything as claimed, but is silent to the associated control system is a defibrillator that includes one or more input devices for receiving input from the rescuer. However, Sullivan discloses a defibrillator-monitor that is a control system that includes one or more input devices for receiving input from the rescuer (defibrillator 
	Regarding claim 35, the modified Pino discloses the one or more input devices includes a keyboard (Sullivan: interface 370 may include controls, like keyboards; [0077], lines 7-8). 

Response to Arguments
Applicant's arguments, filed 11/23/2020, on pages 9-11 regarding the 35 USC 102(a)(1) and 35 USC 103 rejection of claims 21-45 have been fully considered but they are not persuasive. On pages 9-10, applicant argues that Centen ‘165 does not disclose the wrap-around being resilient, as included in the amended claim 21. Pino, however, does disclose a wrap-around structure that is resilient, such that during chest compressions, the wrap-around structure could allow for expansion of the patient’s chest. See rejection of claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYISHA M KHAN whose telephone number is (571)272-2468.  The examiner can normally be reached on Monday - Friday 8:15am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MAYISHA M KHAN/            Examiner, Art Unit 3785          

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785